IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               :   No. 13 EAL 2018
                                            :
                    Respondent              :
                                            :   Petition for Allowance of Appeal from
                                            :   the Unpublished Memorandum and
              v.                            :   Order of the Superior Court at No.
                                            :   1392 EDA 2015 entered on December
                                            :   12, 2017, remanding the Order of the
GARY GARNETT JORDAN,                        :   Philadelphia County Court of Common
                                            :   Pleas at No. CP-51-CR-0014422-
                    Petitioner              :   2014 entered on April 13, 2015


                                      ORDER



PER CURIAM

      AND NOW, this 17th day of June, 2019, the Petition for Allowance of Appeal is

GRANTED, the Superior Court’s order is VACATED, and this matter is REMANDED to

that court for proceedings consistent with this Court’s decision in Commonwealth v.

Perfetto, __ A.3d __, 2019 WL 1866653 (Pa. Apr. 26, 2019).